                      1    Roman Otkupman, CSBN 249423
                           Roman@OLFLA.com
                      2    Meghan Maertz, CSBN 276976
                           Meghan@OLFLA.com
                      3    OTKUPMAN LAW FIRM, A LAW CORPORATION
                           28632 Roadside Drive, Suite 203
                      4    Agoura Hills, CA 91301
                           Telephone: (818) 293-5623
                      5    Facsimile: (888) 850-131 0
                      6    Attorneys for Plaintiff,
                           Nathan Todd Davis
                      7
                      8    LITTLER MENDELSON, P.C.
                           BENJAMIN L. WEBSTER, Bar No. 132230
                      9    bwebster@littler.com
                           JOHN H. ADAMS, JR., Bar No. 253341
                   10      jhadams@littler.com
                           500 Capitol Mall
                   11      Suite 2000
                           Sacramento, CA 95814
                   12      Telephone: 916.830.7200
                           Facsimile: 916.561.0828
                   13
                           Attorneys for Defendant
                   14      WELLS FARGO BANK, NATIONAL
                           ASSOCIATION
                   15
                   16                                      UNITED STATES DISTRICT COURT

                   17                                      EASTERN DISTRICT OF CALIFORNIA

                   18
                   19      NATHAN TODD DAVIS,                           Case No. 2:17-CV-01400-MCE-KJN
                   20                         Plaintiff,                JOINT STIPULATION FOR DISMISSAL
                                                                        WITH PREJUDICE; ORDER
                   21      v.
                   22      WELLS FARGO BANK, NATIONAL
                           ASSOCIATION, a South Dakota
                   23      Corporation, and DOES 1 through 100,
                           inclusive,
                   24
                                              Defendants.
                   25
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           JOINT STIPULATION FOR DISMISSAL WITH
    Sacramento, CA 95814
        916.830.7200
                           PREJUDICE; ORDER                                           CASE NO. 2:17-CV-01400-MCE-KJN
                      1    TO THE CLERK AND THE HONORABLE COURT:
                      2                   COME NOW, Plaintiff Nathan Todd Davis (hereinafter “Plaintiff”) and Defendant
                      3    Wells Fargo Bank, National Association (hereinafter “Defendant”) (collectively with Plaintiff, the
                      4    “Parties”), by and through their respective attorneys of record, and pursuant to Federal Rule of Civil
                      5    Procedure 41(a)(1)(A)(ii), hereby jointly stipulate that this court dismiss with prejudice the above-
                      6    captioned action in its entirety based on the Parties’ settlement of this matter as noticed on November
                      7    18, 2019 [Doc. 21]. The Parties hereby respectfully request that the Court dismiss this action in its
                      8    entirety, including all claims and counterclaims stated herein against all parties, with each party to
                      9    bear its own attorney’s fees and costs.
                   10                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   11
                   12      Dated: November 20, 2019                       LITTLER MENDELSON, P.C.
                   13
                   14                                                     By: /s/ John H. Adams, Jr.
                                                                             BENJAMIN L. WEBSTER
                   15                                                        JOHN H. ADAMS, JR.
                                                                             Attorneys for Defendant
                   16                                                        WELLS FARGO BANK, NATIONAL
                                                                             ASSOCIATION
                   17
                   18      Dated: November 20, 2019
                   19
                                                                          /s/ Roman Otkupman (as authorized on 11.18.19.)
                   20                                                     Roman Otkupman
                                                                          Meghan Maertz
                   21                                                     OTKUPMAN LAW FIRM
                                                                          Attorneys for Plaintiff Nathan Todd Davis
                   22

                   23
                   24
                   25
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           JOINT STIPULATION FOR DISMISSAL WITH             2.
    Sacramento, CA 95814
        916.830.7200
                           PREJUDICE ORDER                                                     CASE NO. 2:17-CV-01400-MCE-KJN
                      1

                      2
                      3
                      4
                      5
                      6
                      7
                                                             UNITED STATES DISTRICT COURT
                      8
                                                             EASTERN DISTRICT OF CALIFORNIA
                      9
                   10
                            NATHAN TODD DAVIS,                                   Case No.: 2:17-CV-01400-MCE-KJN
                   11
                                                Plaintiff,
                   12                                                            ORDER DISMISSING ENTIRE
                            v.                                                   ACTION WITH PREJUDICE
                   13
                            WELLS FARGO BANK, NATIONAL
                   14       ASSOCIATION, a South Dakota
                            Corporation, and DOES 1 through 100,
                   15       inclusive,
                   16                         Defendants.
                   17
                   18              Having reviewed the foregoing Joint Stipulation, and for good cause appearing, the Court
                   19      hereby grants the Parties’ Joint Stipulation for Dismissal with Prejudice, and dismisses Case No. 2:17-
                   20      CV-01400-MCE-KJN with prejudice. Each party shall bear his/its own costs and fees, and the Clerk
                   21      of the Court is directed to close this case.
                   22              IT IS SO ORDERED.
                   23      Dated: November 20, 2019
                   24
                   25
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           JOINT STIPULATION FOR DISMISSAL WITH             3.
    Sacramento, CA 95814
        916.830.7200
                           PREJUDICE ORDER                                                     CASE NO. 2:17-CV-01400-MCE-KJN
